UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7095


CHAD S. FISHER,

                  Petitioner – Appellant,

             v.

TERRY O’BRIEN,

                  Respondent – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:08-cv-00569-GEC-MFU)


Submitted:    October 15, 2009              Decided:   October 21, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chad S. Fisher, Appellant Pro Se. Thomas Linn Eckert, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Chad   S.   Fisher,      a   federal    prisoner,     appeals      the

district court’s order denying relief on his 28 U.S.C. § 2241

(2006)   petition.      We   have   reviewed      the   record   and   find    no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         See Fisher v. O’Brien, No. 7:08-cv-

00569-GEC-MFU (W.D. Va. May 15, 2009).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                        2